EXHIBIT 99.1 B Communications Ltd. Condensed Consolidated Interim Financial Statements March 31, 2015 (Unaudited) B Communications Ltd. Condensed Consolidated Interim Financial Statements (unaudited) Contents Page Independent auditors' review report 3 Condensed Consolidated Statements of Financial Position 4 Condensed Consolidated Statements of Income 6 Condensed Consolidated Statements of Comprehensive Income 7 Condensed Consolidated Statements of Changes in Equity 8 Condensed Consolidated Statements of Cash Flows 9 Notes to the Condensed Consolidated Interim Financial Statements 11 2 Review Report to the Shareholders of B Communications Ltd. Introduction We have reviewed the accompanying financial information of B Communications Ltd.and its subsidiary (hereinafter - “the Group”), comprising of the condensed consolidated interim statement of financial position as at March 31, 2015 and the related condensed consolidated interim statements of income, comprehensive income, changes in equity and cash flows for the three-month period then ended. The Board of Directors and Management are responsible for the preparation and presentation of this interim financial information in accordance with IAS 34 “Interim Financial Reporting”. Our responsibility is to express a conclusion on this interim financial information based on our review. Scope of Review We conducted our review in accordance with Standard on Review Engagements 1, “Review of Interim Financial Information Performed by the Independent Auditor of the Entity” of the Institute of Certified Public Accountants in Israel. A review of interim financial information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with generally accepted auditing standards in Israel and consequently does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Basis for Qualified Conclusion The condensed consolidated interim statements of income, comprehensive income, changes in equity and cash flows do not include comparative data for a three-month period ended on March 31, 2014 as required by IAS 34. Qualified Conclusion Based on our review, except for the information included in the preceding paragraph, nothing has come to our attention that causes us to believe that the accompanying financial information was not prepared, in all material respects, in accordance with IAS 34. Somekh Chaikin Certified Public Accountants (Isr.) May 21, 2015 3 B Communications Ltd. Condensed Consolidated Statements of Financial Position (In millions) Convenience translation into U.S. dollars (Note 2C) March 31 March 31 December 31 NIS US$ NIS (Unaudited) (Unaudited) (Audited) Assets Cash and cash equivalents Restricted cash 17 4 65 Investments, including derivatives Trade receivables, net Other receivables 69 Inventory 87 22 96 Assets classified as held-for-sale 85 21 52 Total current assets Investments, including derivatives 83 Long-term trade and other receivables Property, plant and equipment Intangible assets Deferred and other expenses 91 Broadcasting rights - Investment in equity-accounted investee 29 7 Total non-current assets Total assets The accompanying notes are an integral part of these condensed consolidated financial statements. 4 B Communications Ltd. Condensed Consolidated Statements of Financial Position (cont’d) (In millions) Convenience translation into U.S. dollars (Note 2C) March 31 March 31 December 31 NIS US$ NIS (Unaudited) (Unaudited) (Audited) Liabilities Bank loans and credit and debentures Trade payables Liability to an affiliate - Other payables including derivatives Current tax liabilities Provisions 84 21 62 Employee benefits 70 Total current liabilities Bank loans and debentures Employee benefits 60 Other liabilities 69 Provisions 69 17 69 Deferred tax liabilities Total non-current liabilities Total liabilities Equity Total equity attributable to equity holders of the Company Non-controlling interests Total equity Total liabilities and equity Date of approval of the financial statements: May 21, 2015 /s/ Doron Turgeman /s/ Itzik Tadmor CEO Principal Financial Officer The accompanying notes are an integral part of these condensed consolidated financial statements. 5 B Communications Ltd. Condensed Consolidated Statements of Income (In millions, except per share data) Three months period ended March 31 Convenience translation into U.S. dollars NIS US$ Note (Unaudited) (Unaudited) Revenues 7 Cost and expenses Depreciation and amortization Salaries General and operating expenses 8 Other operating income, net 9 ) (2 ) Operating income Financing expenses (income) Finance expenses 49 Finance income ) ) Financing expenses, net 97 24 Income after financing expenses, net Share in income equity-accountedinvestee 16 4 Income before income tax Income tax 30 Net income for the period 77 Income attributable to: Owners of the company 48 12 Non-controlling interests 65 Net income for the period 77 Earnings per share Basic income per share Diluted income per share The accompanying notes are an integral part of these condensed consolidated financial statements. 6 B Communications Ltd. Condensed Consolidated Statements of Comprehensive Income (In millions) Three months period ended March 31 Convenience translation into U.S. dollars NIS US$ (Unaudited) (Unaudited) Net income for the period 77 Items of comprehensive income (loss), net of tax (including hedge transactions and actuarial gains) 17 4 Total comprehensive incomefor the period 81 Attributable to: Owners of the Company 53 13 Non-controlling interests 68 Total comprehensive incomefor the period 81 The accompanying notes are an integral part of these condensed consolidated financial statements. 7 B Communications Ltd. Condensed Consolidated Statements of Changes in Equity (In millions except share data) Attributable to owners of the Company Share capital translation Non- Into U.S. Number of Share Treasury Other Retained Controlling Total dollars Shares(1) Amount premium Shares reserves(2) earnings Total interests equity (Note 2C) NIS 0.1 par value NIS NIS NIS NIS NIS NIS NIS NIS US$ For the three months period ended March 31, 2015 (unaudited) Balance as at January 1, 2015 (audited) 3 (* ) ) 23 Exercise of options in a subsidiary - 3 3 1 Other comprehensive income, net of tax - 5 - 5 12 17 4 Net income for the period - 48 48 77 Comprehensive income for the period - 5 48 53 81 Balance as at March 31, 2015 (unaudited) 3 (* ) ) 71 Net of treasury shares. Including reserve from transaction with non-controlling interest. * Represents an amount less than NIS 1. The accompanying notes are an integral part of these condensed consolidated financial statements. 8 B Communications Ltd. Condensed Consolidated Statements of Cash Flows (In millions) Three months period ended March 31 Convenience translation into U.S. dollars NIS US$ (Unaudited) (Unaudited) Cash flows from operating activities Net income for the period 77 Adjustments: Depreciation and amortization Profit from consolidation of investee ) (3 ) Share of profit of equity accounted investees ) (4 ) Finance expenses, net 32 Capital gain, net (5
